Hough, C. J.
The plaintiff sues as sheriff, and his right to sue in that capacity depends upon the validity of a certain nunc pro tunc order of the circuit court of Cass county, transferring the unfinished business in a certain suit in partition from the hands of Douglass Dale, sheriff' of Cass county, to the plaintiff as the successor in office of the said Dale. The validity of said nunc pro tunc entry having been affirmed by this court at the present term in the case of Hansbrough et al. v. Fudge et al., ante, p. 307, the right of the plaintiff to sue as sheriff is hereby established, and the judgment in this case, which was for the plaintiff,
must be affirmed.
All the judges concur.